AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                       Judgment in a Criminal Case
                   v.                                                  (For Revocation of Probation or Supervised Release)


                                                                       Case No.         6:12CR60012-001
           DOMINIQUE BUFFINGTON
                                                                       USM No.          11053-010
                                                                                              Travis J. Morrissey
                                                                                               Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of conditions:    Mandatory Condition and Standard Conditions One, Seven, and Nine; of the term
    of supervision.
    was found in violation of condition(s) count(s)                         after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                            Violation Ended

One                          Mandatory Condition: New Law Violation                                         April 28, 2018
Two                          Standard Condition One: Unauthorized Travel                                    April 28, 2018
Three                        Standard Condition Seven: Possess a Controlled Substance                       April 28, 2018
Four                         Standard Condition Nine: Criminal Association                                  April 28, 2018


       The defendant is sentenced as provided in pages 2 through           2       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                           and is discharged as to such violation(s) condition.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              9884                                     October 12, 2018
                                                                                          Date of Imposition of Judgment
Defendant’s Year of Birth:         1988
                                                                                            /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                         Signature of Judge
                 Arkadelphia, Arkansas
                                                                        Honorable Susan O. Hickey, United States District Judge
                                                                                              Name and Title of Judge


                                                                                               October 17, 2018
                                                                                                       Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   2
DEFENDANT:                DOMINIQUE BUFFINGTON
CASE NUMBER:              6:12CR60012-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
     Twenty-Four (24) months with credit for time served in federal custody. No Term of Supervised Release to follow




     X The court makes the following recommendations to the Bureau of Prisons:
       The defendant be housed at Texarkana FCI




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.       on                                     .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
